In a proceeding to validate petitions nominating Vincent Campion as a candidate for the public office of Mayor of the Village of Freeport, Iris Bermudez and Kenneth Reese as candidates for the public office of Trustee of the Village of Freeport, and Douglas Hoffmann as a candidate for the public office of Village Justice of the Village of Freeport in the general village election to be held on March 21, 1989, the petitioners appeal from a judgment of the Supreme Court, Nassau County (Roberto, J.), entered March 8, 1989, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We agree with the determination of the Supreme Court, Nassau County, that the Board of Elections of Nassau County properly invalidated the appellants’ nominating petitions since the cover sheets did not comply with Election Law § 6-134 (2). The cover sheet requirements set forth in Election Law § 6-134 (2) are not inconsistent with the provisions of Election Law article 15 governing village elections and therefore were correctly applied in determining whether the nominating petitions were statutorily infirm (see, Election Law §§ 15-100, 15-108 [4]; Matter of Bindert v Mahoney, 129 AD2d 1009, lv denied 69 NY2d 606). Thompson, J. P., Bracken, Brown and Harwood, JJ., concur.